FARIS, Circuit Judge.
Pursuant to stipulation filed in this court on March 19, 1935, it was agreed by counsel for appellants and appellee herein that the record in the companion case, entitled James McKee v. Great Lakes Pipe Line Company (C. C. A.) 79 F.(2d) 384, should be taken as the record in the case at bar. And it was “further stipulated and agreed that the judgment, decision and decree of the United States Circuit Court of Appeals in said case” (McKee v. Great Lakes Pipe Line Company) “shall govern in all things the case of John P. Broderick et al. v. Great Lakes Pipe Line Company.”
It follows, from the expression of our views and the conclusion reached in the McKee Case, that the appeal herein should be dismissed, with costs to be taxed against appellants, and so we order.